Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/15/2021, with respect to the rejections of claims 1 and 4-12 under 35 U.S.C. 103 have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn.  After further consideration and search, the pending claims are in condition for allowance.

Allowable Subject Matter
Claims 1 and 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or fairly suggest an alarm system, comprising:
a door lock associated with a door of a building, the door lock arranged to automatically engage to lock the door in the closed position; and a base station configured and arranged to enter an armed state, the armed state being a state in which the base station indicates an alarm state in response to one or more of the following: detection of movement within the building, detection of opening of a window of the building, detection of opening of a door of the building, detection of sound within the building, detection of breakage of glass at the building, detection of fire in the building, detection of people in or around the building, and detection of a low temperature or water at the building; wherein in response to use of a specific code to gain access to the building when the base station is in the armed state, the base station is configured and arranged to enter a disarmed state to permit entry into the building, and in response to detected entry of a user into the building within a period of time after the specific code is used, the door lock and the base station are configured and arranged to respectively automatically engage to lock the associated door and automatically re-enter the armed state.
	Dependent claims 4-12 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687